OLSZEWSKI, J„
Concurring.
¶ 1 While I JOIN the majority’s disposition of this case, I write separately to emphasize two points. First, I am not prepared to determine from the record before me that the DeCostros improperly expedited the adoption process. Second, I wish to express my discomfort with the result in this case. Our decision removes W.C.K. from a stable home and places him back in the care of Mother, who may or may not be unfit. While either Children and Youth Services or Kiefer may have had standing to pursue termination of Mother’s parental rights, the DeCostros certainly did not. I am sympathetic to the DeCostros’ attachment to W.C.K., but must insist that parties seeking termination follow the prescribed procedure. I therefore concur.